Citation Nr: 0916695	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  06-33 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for PTSD.

2.  Entitlement to a rating in excess of 10 percent for 
chronic obstructive pulmonary disease (COPD).

3.  Entitlement to a rating in excess of 20 percent for 
degenerative arthritis of the cervical spine.

4.  Entitlement to a rating in excess of 20 percent for 
degenerative arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which increased the 
Veteran's non-compensable disability rating for COPD to 10 
percent, effective March 11, 2005, and denied requests to 
increase his disability ratings for degenerative arthritis of 
the cervical spine and the lumbar spine.

In a May 2007 rating decision, the RO denied the Veteran's 
claim for service connection for PTSD.  

In January 2009, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO about all 
four issues.  A transcript of the hearing is of record.  
Subsequent to the hearing, the Veteran's representative 
submitted additional evidence, including more than 300 pages 
of recent VA outpatient medical records.  The Veteran's 
representative waived initial RO consideration of this new 
evidence.  The Board accepts this additional evidence for 
inclusion in the record.  See 38 C.F.R. § 20.800 (2008).

Because higher ratings for each disability are available, and 
the Veteran is presumed to be seeking the maximum available 
benefit, the Board has characterized the appeal as 
encompassing the matters set forth on the preceding page.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

The increased ratings claims are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  The record does not demonstrate that the Veteran engaged 
in combat with the enemy.

3.  The Veteran's claimed in-service stressful experiences 
have not been corroborated by service records or otherwise 
verified and are deemed not credible.

4.  The diagnosis of PTSD made was based on an unverified and 
not credible account of in-service events given by the 
Veteran. 

5.  The Veteran is not shown to have PTSD as a result of 
events during military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304, 4.125 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in a letter from the 
RO dated in October 2006.  This letter notified the Veteran 
of VA's responsibilities in obtaining information to assist 
the Veteran in completing his claim, and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)). 

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to this matter have been requested or obtained.  The Board 
finds that the available medical evidence is sufficient for 
an adequate determination.  There has been substantial 
compliance with all pertinent VA laws and regulations and to 
move forward with this claim would not cause any prejudice to 
the Veteran.

Service Connection - Laws and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet.  
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Entitlement to service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).

The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).
Factual Background and Analysis

Service treatment records are negative for any complaints of, 
or treatment for, PTSD.  A July 1967 service treatment record 
noted vague complaints related to the stomach and the 
Veteran's feeling depressed in the past.  The examiner noted 
an impression of reactive depression.  His November 1965 
enlistment examination and September 1969 discharge 
examination were both negative for any psychiatric 
abnormalities.  

In his claim for PTSD, the Veteran described his inservice 
stressors as "ships collided, throw over safety lines, 
crushed into safety net by refueling ship."  In his June 
2008 Notice of Disagreement (NOD), the Veteran wrote that he 
was an onboard firefighter when a destroyer and tanker 
collided during a refueling and that he was covered in diesel 
fuel and gasoline and burned his shin.  He provided no 
geographical or temporal references.  He also claimed that he 
"tightened the line on the capstin [sic] that literally 
poped [sic] the end of my best friend's fingers right off."  
He provided the name of the individual and said that records 
would show his involvement in the injury.  The Veteran also 
reported another stressor-when an unnamed welder was hit in 
the right eye by some type of power brush.  The Veteran wrote 
that the eye was gouged out of the socket, that he replaced 
the eyeball and rushed the welder to sick bay.  

According to an October 2006 VA medical record, after service 
the Veteran was referred to the mental health unit for 
adjustment disorder with depression.  A nurse practitioner 
diagnosed PTSD secondary to medical depression.  As in-
service stressors, she noted that the Veteran reported 
multiple traumas he witnessed in service, including dead 
sailors whose brain matter or body touched or fell on him.  
Stressful events after service included his girlfriend's 
death by shark attack off the coast of Puerto Rico and living 
for many years in Africa where he witnessed many inhuman 
acts.

In a December 2008 VA outpatient treatment record he asserted 
that he had shot and killed 2 men in Puerto Rico in 1968, 
while walking in the woods with a friend, but that police 
officials found the killings to be in self defense.  

During his January 2009 Board hearing, the Veteran testified 
that during service he saw someone for anxiety that upset his 
stomach and was diagnosed with reactional depression and 
symptoms of stomach problems.  He also related that his 
girlfriend, B., was attacked and killed by a shark when they 
were diving or snorkeling in Puerto Rico while he was on 
leave.  He testified that he grabbed her arm after she was 
bitten the first time, but after the second attack the shark 
"ripped me right off the dock" dislocating his shoulder.  
He said that he then swam and got a hold of one of her hands 
and actually held her suit bringing what remained of her body 
back to shore.  In an effort to date the killing, the Veteran 
said that he would attempt to obtain a copy of a letter his 
mother wrote at the time, and testified that afterwards he 
was treated by a naval corpsman for his dislocated shoulder.  
After the killing of his girlfriend, the Veteran said that he 
went out to get a tree to build a cross with her son and was 
then involved in a shoot out with marijuana growers in La 
Parguera Bay.  He said that they called the police and he 
assumed there was a police report of this incident.  

Under questioning, the Veteran said that he had only recently 
been seeing someone for PTSD after his doctor referred him to 
a psychiatrist.  But he also testified that when he first got 
out of service he went back to Africa and, through his 
father's intervention, was seen for his anxiety attacks by 
the personal psychiatrist of the former Ethiopian emperor.  
Subsequently, four years later he saw someone in Philadelphia 
for about a year, then five years later he saw someone else.  
The Veteran testified that he could not recall the names of 
any of these medical providers.  He also said that he 
witnessed threats and injury to people when he was in Africa, 
but was not specific.  The Veteran briefly mentioned as 
another in-service stressor the killing of an unnamed officer 
by a falling radar during war games off the coast of Monte 
Carlo at an unspecified time.  (See transcript, at pp. 10-12, 
17-23).  The service representative pointed out that the 
Veteran's service personnel file was replete with references 
to his problems with authority (failure to stand watch, 
failure to obey, AWOL) that indicated that something happened 
which affected the way he presented himself and how he acted 
with everyone else.

The Veteran's service records do not indicate that he was 
involved in combat while serving on active duty.  Service 
records indicate that the Veteran's military occupational 
specialty was boatswain's mate on the USS KENNETH D.BAILEY.  
There is no showing in the record that the Veteran received 
any combat medals.  None of the military evidence of record 
indicated that the Veteran engaged in combat.  Therefore, 
there must be independent evidence to corroborate his 
statements and testimony as to the occurrence of the claimed 
stressors in order to satisfy the third requirement to 
establish service connection for PTSD (credible supporting 
evidence that the claimed in-service stressor occurred).  See 
Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).

The Board observes that the Veteran's claimed in-service 
stressors were not submitted for verification to the U.S. 
Army and Joint Services Records Research Center (JSRRC) 
because they lacked specific information, such as names, 
dates, and places.  A memorandum by the RO dated in April 
2007 shows its formal finding on the lack of specific 
information related to some of the Veteran's claimed 
stressors.  The Board further observes that the Veteran has 
not consistently cited the same claimed in-service stressors 
when he filed his claim, when he filed his NOD, when he spoke 
with someone at the VA mental health unit, and when he 
testified before the undersigned.  

As to the alleged shark attack which killed his girlfriend 
and the subsequent shoot out with drug dealers, the primary 
stressor mentioned at the hearing, the Veteran testified that 
these events happened at the time that he was treated in 
service for a dislocated shoulder.  However, the Veteran was 
never treated in service for a dislocated shoulder.  
According to service treatment records, the Veteran was 
treated for pain in his right shoulder on August 21, 1969.  
According to this record, the Veteran first noticed shoulder 
pain on the previous day.  It was specifically noted that 
there was no history of trauma, bursitis, or shoulder 
separation.  There is no mention in this record of a shark 
attack, the death of his girlfriend, or a shoot out with 
marijuana growers.  It does show that the request for medical 
treatment came from the Veteran's ship, the USS KENNETH 
D.BAILEY, to the medical corpsman on the USS GRAND CANYON.  
Service personnel records also show that in August 1969 the 
Veteran was assigned to the BAILEY near the end of his period 
of active service.  These records also do not show leave in 
Puerto Rico before discharge, but that he underwent a summary 
courts-martial for an unexcused absence from April 30, 1969 
to May 9, 1969.  Service records also show that all the 
disciplinary actions (non-judicial punishments and summary 
courts-martial) occurred prior to the alleged shark attack 
and "dislocated" shoulder.

Service treatment records also fail to show treatment for a 
leg burn as the result of an onboard fire after a ship 
collision.

The Board, which had the opportunity to observe the Veteran's 
demeanor at the time of the hearing, finds that his testimony 
was not credible.  The Board finds it inconceivable that he 
did not recall the year that his girlfriend allegedly was 
killed in front of him by a shark, that he did not report 
this incident to military authorities, and that he denied 
trauma when he sought medical treatment for his shoulder, 
allegedly the day after the attack, a day on which he also 
testified that he was engaged in a shoot out with marijuana 
growers while searching for wood with which to fashion a 
cross for his girlfriend's grave.  It is noteworthy that when 
he reported the shark attack during VA treatment in 2006, he 
dated the event as occurring after service, thereby 
undermining his hearing testimony.  Further, other stressors, 
reported on earlier occasions, appear so exaggerated that 
they strain credulity (i.e., treatment by the late Ethiopian 
emperor's psychiatrist), or are inconsistent with other 
evidence in the record.  Some of these alleged stressors 
(witnessing brutal events in Africa, for example) did not 
occur during service.  None of those linked to service are 
capable of substantiation due to a lack of detail, and none 
are found credible.  

It is true, as noted at the time of the hearing, that the 
Veteran was subject to a number of disciplinary actions in 
service and, in fact, was not recommended for reenlistment.  
However those events preceded the alleged shark attack in 
August 1969, which was the primary stressor put forth at the 
time of the hearing.  Moreover, as set forth in more detail 
in the REMAND portion of this decision, VA medical personnel 
have noted on occasion inconsistencies between the Veteran's 
complaints and the physical evidence, which compel the 
conclusion that, at times, he is prone to exaggeration for 
the purpose of monetary gain.

In sum, there is no independent evidence in the record to 
corroborate any of the Veteran's statements and testimony 
about the shark attack, the shoot out, the ship's collision, 
the deaths of fellow sailors, or the finger and eyeball 
injuries of other shipmates.  These alleged stressors are, in 
fact, not credible.  The occurrence of his claimed in-service 
stressors cannot be verified and service connection for PTSD 
cannot be established.  See 38 C.F.R. § 3.304(f), Doran, 6 
Vet. App. at 288-89.  As noted above, a proper medical 
diagnosis of PTSD requires a link, established by medical 
evidence, between current symptoms and a verified in-service 
stressor.  See §§ 3.304(f); 4.125(a).  As the Veteran does 
not have any verified in-service stressors, his claim for 
service connection for PTSD must be denied.

In arriving at the decision to deny this claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against this claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).  


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

As noted above, the VCAA describes VA's duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  A review of the record shows the Veteran was 
notified of the VCAA duties to assist and of the information 
and evidence necessary to substantiate his increased rating 
claims by correspondence dated in May 2005.  During the 
pendency of this appeal, the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), found that the VCAA notice 
requirements applied to all elements of a claim.  An 
additional notice as to these matters was provided in March 
2006 correspondence.  

More recently, in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the Court stated that for an increased rating claim, 
38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Id.  The Veteran 
clearly was not provided this more detailed notice, and on 
remand the Veteran must be given additional notice consistent 
with the Court's decision in Vazquez-Flores v. Peake.  

The Board notes that during his Board hearing, the Veteran 
testified that his three service-connected conditions on 
appeal had grown worse since his last VA examination in 
September 2005.  For example, he said that his COPD had 
worsened since 2007 and that when he coughed hard he got 
dizzy and had a tendency to black out and was usually dizzy 
at least once a week.  He also testified to reduced range of 
motion of his neck and back as well as numbness in his right 
leg, sciatica in his left leg, and the use of a cane and 
walker.  (See transcript at pp. 3-6).  The Board notes that 
VA outpatient medical evidence added to the claims file 
subsequent to the hearing reflects recent complaints of and 
treatment for syncope and falls.  A January 2009 record noted 
that the Veteran's dizziness became symptomatic with forceful 
coughing, and a June 2007 emergency department record noted 
that the Veteran appeared light-headed, weak and diaphoretic 
during a pulmonary function test.  Recent VA medical records 
also reflect the provision of a back support and a rolling 
walker with seat.  The Board also notes that the last VA 
examinations of these disabilities were conducted more than 
three and one-half years ago.

In Green (Victor) v. Derwinski, 1 Vet.App. 121, 124 (1991), 
the Court held that the duty to assist may include "the 
conduct of a thorough and contemporaneous medical 
examination."  Therefore, the AMC/RO should schedule the 
Veteran for a contemporaneous VA examination for his COPD and 
for the degenerative arthritic conditions in his cervical 
spine and in his lumbar spine.  However, any examiner should 
be requested to carefully review the reports of the September 
2005 back examination (in which that examiner observed 
inconsistencies between the Veteran's complaints and physical 
evidence and found that range of motion findings could not be 
used to quantify any levels of disability) and a January 2009 
VA physical therapist's report on motor skills (in which the 
therapist observed that the Veteran's traditional manual 
muscle testing performance was inconsistent with his ability 
to stand unsupported and ambulate without apparent foot 
drops).  This medical evidence should alert the VA examiner 
to the Veteran's problems with credibility and exaggeration 
noted above in the Board's discussion of his claim for 
service connection for PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to provide the Veteran 
VCAA notice, under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to substantiate his claims 
for increased ratings for COPD, and for 
degenerative arthritis of the cervical 
spine and of the lumbar spine, as outlined 
by the Court in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

2.  The AMC/RO should arrange for the 
Veteran to undergo a VA 
pulmonary/respiratory examination by a 
physician.  The entire claims file must be 
made available to the physician designated 
to examine the Veteran, and the report of 
the examination should include a 
discussion of the Veteran's documented 
medical history and assertions.  Pulmonary 
function studies (post bronchodilator) 
should be accomplished, with FEV-1, FEV-
1/FVC, DLCO (SB), and maximum oxygen 
consumption (in ml/kg/min) findings noted.  
The examiner should comment on the 
Veteran's effort (after reviewing the 
September 2005 VA examination and the 
January 2009 VA physical therapist's 
report on motor skills noted above).  If 
any of these particular test results 
cannot be obtained, the examiner should 
provide an explanation.  PFT results 
should be furnished to the requesting 
physician prior to the completion of his 
or her report.

3.  The AMC/RO also should arrange for the 
Veteran to undergo a VA orthopedic 
examination to determine the severity of 
his service-connected degenerative 
arthritis of the cervical spine and 
degenerative arthritis of the lumbar spine 
disorders.  All indicated tests and 
studies are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the physician for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the 
physician.  The examiner also should 
determine whether these cervical and 
lumbar spine disabilities are manifested 
by flare ups, weakened movement, excess 
fatigability, incoordination, or pain.  
These determinations should be expressed 
in terms of the degree of additional 
range-of-motion loss due to flare ups, 
weakened movement, excess fatigability, 
incoordination, or pain.  If necessary, 
the examiner should comment on the 
Veteran's effort (after reviewing the 
September 2005 VA examination and the 
January 2009 VA physical therapist's 
report on motor skills noted above).

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination sent to his current 
address.  A copy of all notifications must 
be associated with the claims file.  The 
Veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have an 
adverse effect on his claims.

5.  After completion of the above and any 
additional development deemed necessary, 
the AMC/RO should readjudicate the claims 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


